The opinion of the court was delivered by
Holmes, J.:
This is an appeal by the Board of Education of Unified School District No. 501 of Shawnee County, Kansas (U.S.D. #501), from an order of the district court finding that an impasse existed pursuant to the provisions of K.S.A. 1977 Supp. 72-5413, et seq., between appellant and National Education Association-Topeka, Inc., (NEA-T).
After several months of negotiating, NEA-T filed a petition in the district court seeking the declaration of an impasse under K.S.A. 1977 Supp. 72-5426. After a hearing, as required by the statutes, the district court found an impasse existed in the negotiations between U.S.D. #501 and NEA-T and ordered that im*292passe resolution procedures commence in accordance with K.S.A. 1977 Supp. 72-5427 and 72-5428. U.S.D. #501 appealed the determination of the district court on the basis that it was a final order under K.S.A. 60-2102(a)(4). The proceeding in the Court of Appeals was transferred to this court. NEA-T filed a motion to dismiss the appeal on the ground that the Court of Appeals and this court lacked jurisdiction.
Due to the urgency of the matter, and the public interest involved, the motion to dismiss was given a preferential setting in this court, has been thoroughly briefed by the parties and was orally argued on June 9, 1978.
This court, having examined the record and given the matter due consideration, finds that an order declaring an impasse under the Professional Negotiations Act, pursuant to K.S.A. 1977 Supp. 72-5426, is not an order subject to appeal to the Court of Appeals or to this court under any of the statutes of the State of Kansas.
This brief opinion announcing the decision of the court will be supplemented by a formal opinion to be filed at a later date.
The appeal from the order of the district court is dismissed.